

116 HR 3901 IH: Student Data Counts Act of 2019
U.S. House of Representatives
2019-07-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3901IN THE HOUSE OF REPRESENTATIVESJuly 23, 2019Ms. Judy Chu of California (for herself, Mr. Khanna, Mr. Case, Mr. Ted Lieu of California, and Mr. Takano) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo amend the Education Sciences and Reform Act of 2002 to include racial subgroups in IPEDS data,
			 and for other purposes.
	
 1.Short titleThis Act may be cited as the Student Data Counts Act of 2019. 2.Inclusion of racial subgroups in IPEDS dataSection 153(a)(3) of the Education Sciences Reform Act of 2002 (20 U.S.C. 9543(a)(3)) is amended—
 (1)by striking feasible, information and inserting the following:  feasible—(A)information; (2)by inserting and after the semicolon; and
 (3)by adding at the end the following:  (B)information from the Integrated Postsecondary Education Data Survey or a successor system (whichever includes the most recent data), that is disaggregated by race in a manner that captures all the racial groups specified in the American Community Survey of the United States Census Bureau;.
			